Citation Nr: 1045048	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
to include patellofemoral pain syndrome.

2.  Entitlement to service connection for a right knee disorder, 
to include patellofemoral pain syndrome.

3.  Entitlement to service connection for a psychiatric disorder, 
to include anxiety and depression.

4.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbosacral spine. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a right shoulder 
disorder.

8.  Entitlement to service connection for erectile dysfunction 
also claimed as secondary to depression.

9.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 2003 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from November 2007, and February 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Veteran had a hearing before the Board in 
August 2010 and the transcript is of record.

The RO received additional evidence from the Veteran in August 
2010, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted was accompanied with a 
signed waiver of local jurisdictional review. 

The issues of entitlement to service connection for a low 
back disorder, a neck disorder, a right shoulder disorder, 
tinnitus, erectile dysfunction and sleep apnea are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran incurred patellofemoral pain syndrome of the 
bilateral knees in the military with some evidence of 
degenerative changes.

2.  The Veteran incurred adjustment disorder and depression while 
in the military.

3.  The Veteran was diagnosed with DJD of the lumbar spine within 
one year of separation from the military and, resolving all 
reasonable doubt in favor of the Veteran, is manifested by some 
objectively confirmed limited forward flexion.

4.  The Veteran's tinnitus is attributed to military exposure to 
acoustic trauma.


CONCLUSIONS OF LAW

1.  The Veteran's patellofemoral pain syndrome of the bilateral 
knees with degenerative changes was incurred in active service 
and, therefore, service connection is warranted.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2010).

2.  The Veteran's psychiatric disability, to include adjustment 
disorder and major depressive disorder (MDD), was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).

3.  The Veteran's DJD of the lumbar spine with limited forward 
flexion was diagnosed within one year of separation from the 
military and, therefore, is presumptively considered to have been 
incurred in the military.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2010).
 
4.  The Veteran's tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1101, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
and 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran contends he suffered with chronic bilateral knee 
pain, low back pain, tinnitus and depression while in the 
military, especially after returning from Iraq.  He further 
contends, although his military occupation (personnel systems 
management) was not overly laborious, his on-going military 
training caused significant wear and tear on his joints, to 
include his knees and back.

Low Back

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis, or 
degenerative joint disease, may be established based on a legal 
"presumption" by showing that the condition manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to the Veteran's low back claim, the Veteran's 
service treatment records are largely silent as to any 
complaints, treatment or diagnoses of the low back specifically.  
Rather, the Veteran complained of joint and muscle pain in a May 
2007 examination after returning from Iraq.  On his July 2007 
separation examination, moreover, the Veteran complained 
specifically of low back pain, but no diagnosis was rendered at 
that time.  

Immediately after service, the Veteran was afforded a VA 
examination in September 2007, a mere one month after separation 
from the military.  At that time, x-rays revealed DJD of the 
lumbar spine.  On examination, the Veteran's low back exhibited 
normal extension and near normal forward flexion to 85 degrees.  
On repetition, the Veteran was able to forward flex to the full 
90 degrees.  The Board notes the Veteran's complaints of low back 
pain are also noted in VA outpatient treatment records through 
2010, but there are no additional records specifically 
documenting range of motion of the Veteran's lumbar spine.

It is clear the Veteran was diagnosed with DJD well within one 
year of his military service.  A compensable rating for the low 
back is assigned under Diagnostic Code (DC) 5003, for 
degenerative arthritis, when there is x-ray evidence of arthritis 
and some amount of limited range of motion objectively observed 
on physical examination.  See 38 C.F.R. § 4.71a, DC 5003.  In 
this case, the Veteran's DJD has been confirmed on x-ray and, 
resolving all reasonable doubt in favor of the Veteran, his 
lumbar spine exhibited some amount of limited forward flexion, 
albeit minimal.  Although on repetition the Veteran could fully 
flex his spine, there is some indication he was exhibiting some 
loss of motion due to his DJD of the lumbar spine.  Accordingly, 
the Board finds the Veteran is entitled to service connection for 
DJD of the lumbar spine as a matter of presumption.  

Knees

Again, service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for 
arthritis may be established based on a legal "presumption" by 
showing that either manifested itself to a degree of 10 percent 
or more within one year from the date of separation from service. 
38 C.F.R. §§ 3.307, 3.309(a).  

With regard to the bilateral knees, while there is some evidence 
of "degenerative changes" of the bilateral knees on x-ray 
during his military service, x-rays taken in September 2007, one 
month after separation from the military, found no evidence of 
degenerative joint disease of the bilateral knees.  At that time, 
moreover, the Veteran exhibited full range of motion of the 
knees bilaterally.  

VA outpatient treatment records for the relevant time period also 
show complaints of bilateral knee pain, but do not indicate any 
range of motion findings or specifically diagnose the Veteran 
with arthritis of the knees.

Accordingly, there is no confirmed showing of arthritis of the 
bilateral knees to a compensable degree within one year of 
separation from the military and, therefore, the Board finds this 
presumption inapplicable as to the Veteran's bilateral knees.

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

His service treatment records confirm continuous complaints of 
bilateral knee pain since 2005.  From 2005 to 2007 the Veteran 
was placed on various temporary profiles, afforded physical 
therapy and other treatment in regard to his complaints of 
bilateral knee pain.  A May 2005 x-ray report indicates the 
Veteran's right knee revealed medial joint width narrowing 
"probably cartilaginous degeneration" and his left knee 
revealed comparative medial joint width narrowing "probably 
reflect[ing] cartilaginous degeneration."  At that time, the 
Veteran was diagnosed with chronic bilateral patellofemoral pain 
syndrome.  In May 2007, upon returning from Iraq, the Veteran 
complained of joint pain, to include in the knees.  At that time, 
the Veteran was noted to have patellofemoral pain.  The left knee 
was noted to have crepitus on motion, but the right knee did not.  
The Veteran's July 2007 separation examination merely indicated 
the Veteran's "bilateral knee pain" with no actual diagnosable 
knee disability noted.  

Immediately after service, the Veteran was afforded a general 
medical examination in September 2007.  At that time, the 
examiner diagnosed the Veteran with bilateral patellofemoral pain 
syndrome, but found no evidence of degenerative joint disease of 
either knee on x-ray.  

The pertinent inquiry here is whether the medical evidence 
indicates in-service incurrence of chronic knee conditions.  The 
Board concludes it does. 

As indicated above, the service treatment records undoubtedly 
indicate complaints and treatment for bilateral knee pain.  The 
service treatment records are ambiguous if chronic disabilities 
actually developed while the Veteran was still on active duty.  
Specifically, 2005 x-ray reports note some evidence of 
degeneration of both knees with diagnoses ranging from 
patellofemoral pain syndrome to mere shin splints that resolved 
after physical therapy.  2007 records, shortly before separation, 
again note patellofemoral "pain" bilaterally, but no chronic 
diagnoses are rendered within the Veteran's separation 
examination.  The Veteran's post-service September 2007 general 
medical VA examination again reveals a diagnosis of bilateral 
patellofemoral pain syndrome finding no evidence of DJD on x-ray 
at that time.

The Board finds it undebatable, however, that the Veteran 
incurred, at the very least, bilateral patellofemoral pain 
syndrome while on active duty.  The RO denied the Veteran's knee 
claims finding that his knee pain does not actually cause a 
disabling condition.  The Board disagrees.  

As indicated above, the Veteran is entitled to a presumption of 
service connection if he is diagnosed with, among other things, 
arthritis manifested to a compensable degree.  38 C.F.R. §§ 
3.307, 3.309(a).  For reasons already expressed, the Board agrees 
with the RO that the Veteran is not entitled to service 
connection for a bilateral knee disability on a presumptive basis 
because the objective evidence does not confirm diagnoses of 
arthritis of the bilateral knees to a compensable degree within 
one year of separation from the military.

In the absence of a presumption, however, the severity of the 
Veteran's bilateral knee disability is irrelevant for purposes of 
establishing service-connection as directly due to in-service 
occurrence.  See Hickson, 12 Vet. App. at 253.  Whether the 
Veteran's knees are manifested by arthritis, limited motion, or 
other "compensable" manifestations will be relevant as to the 
determination of the initial ratings assigned to the Veteran's 
bilateral knee disabilities.  These questions, however, are not 
relevant to the question of whether service connection is 
warranted.  As such, the Board finds the medical evidence 
indisputably establishes the Veteran was first diagnosed with 
bilateral patellofemoral pain syndrome while on active duty.  The 
Veteran still has patellofemoral pain syndrome of the bilateral 
knees and, therefore, service connection is warranted.

Depression

With regard to depression, service treatment records note the 
Veteran first complained of depression and other psychiatric 
symptoms in May 2007 after returning from Iraq.  At that time, 
the Veteran noted some familial problems, problems sleeping, 
difficulty remembering things and increased irritability.  The 
Veteran thereafter was afforded on-going treatment for his 
symptoms.  Service treatment records reveal a diagnosis of 
adjustment disorder with depressed mood.  After service, in 
October 2007, a mere two months after separation from the 
military, the Veteran was diagnosed with major depressive 
disorder (MDD).  The Board notes that VA outpatient treatment 
records through 2010 show continuing treatment for MDD.

The pertinent inquiry here is whether the medical evidence 
indicates in-service incurrence of a chronic psychiatric 
disability.  The Board concludes it does. 

As indicated above, the service treatment records undoubtedly 
indicate complaints and treatment for depressive symptoms.  At 
that time, his diagnosis was reflected as "adjustment disorder" 
with depression.  The RO denied the Veteran's claim indicating 
his diagnosis and treatment was "situational in nature" and not 
shown to be attributed to his military service.  The Board 
disagrees.

The Veteran's service treatment records indicate that many of his 
complaints surrounding his treatment for an adjustment disorder 
centered on familial problems and anxiety over his character of 
discharge.  It is clear, however, that the Veteran's complaints 
of psychiatric manifestations began after returning from Iraq.  
It is also clear, that his symptoms continued after his military 
service and he is currently being treated for MDD.  In light of 
the Veteran's in-service treatment, diagnosis and continued 
symptomatology after the military, the Board finds service 
connection is warranted.  The mere fact that other non-military 
factors may have played a role in the Veteran's symptomatology 
does not negate the fact that his psychiatric diagnosis and 
manifestations were incurred while on active duty.  The Board 
finds the evidence overwhelming in the Veteran's favor and 
service connection is warranted.

Tinnitus

With regard to tinnitus, service treatment records reveal normal 
periodic audiological testing throughout his military service 
with no specific complaints of tinnitus.  The Board finds 
noteworthy, however, that all in-service audiological tests note 
the Veteran's constant and "routine" exposure to noise. 

After service, the Veteran sought a VA audiological consultation 
in October 2008.  At that time, among other things, the Veteran 
complained of recurrent tinnitus since returning from Iraq.  On 
examination, the VA audiologist noted scarring on the Veteran's 
left tympanic membrane, but otherwise found no abnormality of 
hearing acuity or appearance of the Veteran's ears.  The VA 
audiologist diagnosed the Veteran with tinnitus, subjective, 
related to the Veteran's combat service.  

The Veteran has considered the Veteran's statements that he 
suffers with continuing buzzing in his ears, especially since his 
return from Iraq.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
notes lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is generally credible 
regardless of the lack of contemporaneous medical evidence.

In this case, there are a lack of complaints of tinnitus in 
service and there is no conclusive, objective diagnosis of 
tinnitus.  Although the October 2008 VA audiologist noted a 
"subjective" diagnosis of tinnitus, the Veteran's hearing was 
within normal limits.  In light of the Veteran's reported 
symptoms, the October 2008 VA audiologist's notation and the 
Veteran's in-service noise exposure, however, the Board finds the 
evidence in relative equipoise.  As such, the Veteran is entitled 
to the benefit of the doubt and service connection for tinnitus 
is warranted.

In short, the Veteran's service treatment records show in-service 
incurrence of bilateral knee disabilities and depression as well 
as complaints of low back pain and confirmed exposure to acoustic 
trauma.  After service, the Veteran was diagnosed with low back 
DJD to a compensable degree within one year after service and was 
diagnosed with tinnitus attributed to his military acoustic 
trauma.  For these reasons, the Board finds service connection 
warranted for bilateral knee patellofemoral pain syndrome, MDD, 
DJD of the lumbar spine and tinnitus.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In light of the grants here, however, any 
VCAA deficiencies with regard to these claims are considered non-
prejudicial.


ORDER

Entitlement to service connection for patellofemoral pain 
syndrome of the left knee with degenerative changes is granted.

Entitlement to service connection for patellofemoral pain 
syndrome of the right knee with degenerative changes is granted.

Entitlement to service connection for major depressive disorder 
(MDD) is granted.

Entitlement to service connection for DJD of the lumbar spine is 
granted.

Entitlement to service connection for tinnitus is granted.


REMAND

As indicated above, the Veteran claims he has numerous joint 
pains due to his military service.  Specifically, he testified 
before the Board in August 2010 that although his military 
occupation was not very physically demanding, his on-going 
military training caused significant wear and tear on his joints, 
to include his neck and right shoulder. 

With regard to sleep apnea, the Veteran claims his trouble 
sleeping began in the military.  At that time, it was dismissed 
as merely a manifestation of his depression.  Thereafter, the 
Veteran was diagnosed with sleep apnea and believes his in-
service problems sleeping were actually manifestations of sleep 
apnea that went untreated and undiagnosed until years later.

The Veteran also claims he has erectile dysfunction, which is 
either secondary to medications he takes for his depression or 
directly attributable to symptoms that began in the military.  
Specifically, the Veteran claims he was found to have low levels 
of testosterone while still on active duty.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran's service treatment records do not 
indicate any ongoing complaints or treatment for any of these 
conditions.  In May 2007, upon returning from Iraq, the Veteran 
complained of painful joints, muscle aches and problems sleeping.  
Also of record, the Veteran was prescribed medications associated 
with his depression complaints.  On the Veteran's July 2007 
separation examination, moreover, the Veteran self-reported pain 
in both shoulders, the right worse than the left.  On 
examination, however, the Veteran's neck and upper extremities 
were evaluated as normal.  At that time, the Veteran declined an 
evaluation of his genitals.  
 
The Board also finds significant that the Veteran's 2002 entrance 
examination notes the Veteran reported a pre-service injury where 
he broke his right collar bone in 1996.  No residuals were noted 
at that time, but the pre-service injury was noted on other 
periodic examinations throughout the Veteran's military service.  

Immediately after service, the Veteran was afforded a general VA 
medical examination in September 2007 where the Veteran was 
diagnosed with, among other things, chronic cervical strain and 
chronic right shoulder strain with no findings of degenerative 
joint disease on x-ray.  The examiner, at that time, did not 
render an opinion specifically regarding etiology of these 
conditions other than to say, "no history of treatment in the 
[service treatment records]."  With respect to the neck and 
right shoulder conditions, the Board finds the September 2007 
examination inadequate.

The examiner did not specifically note or discuss the Veteran's 
in-service complaints of joint pain and, specifically shoulder 
pain.  The examiner did not discuss the relevance, if any, of the 
Veteran's pre-service right collar bone injury or the Veteran's 
complaints of joint pain due to laborious military training.  
Indeed, it does not appear the examiner considered the Veteran's 
self-reported complaints of continuous symptomatology at all.  
These complaints are particularly significant in light of the 
short time period between the Veteran's diagnoses and his 
separation from the military.  For these reasons, a new 
orthopedic VA examination is indicated.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 
120, 124-25 (2007) (holding an examination is considered adequate 
when it is based on consideration of the appellant's prior 
medical history and examinations and also describes the 
disability in sufficient detail so that the Board's evaluation of 
the disability will be a fully informed one).

With regard to sleep apnea, the Veteran's service treatment 
records clearly indicate complaints of trouble sleeping.  An 
April 2009 VA sleep clinic notation indicates the Veteran was 
diagnosed with sleep apnea by sleep study done on April 28, 2008.  
The actual sleep study, however, is not currently of record.  The 
Veteran testified during his hearing before the Board in August 
2010 that the sleep study was conducted by a private physician, 
Dr. Gorkos.  The RO should make efforts to obtain these records 
as they are relevant to his claim.

Again, the Veteran was diagnosed with sleep apnea in April 2008, 
less than one year after separation from the military.  His 
service treatment records indicate complaints of trouble 
sleeping.  The Veteran has never been afforded a VA examination 
to ascertain whether the Veteran's current diagnosis could be 
related to his in-service complaints or any other incident of his 
military service.  Accordingly, a VA examination is indicated.  
See McLendon, 20 Vet. App. 79.

Similarly, with regard to erectile dysfunction, the Veteran's 
service treatment records note the Veteran was indeed treated for 
depression with prescribed medications.  The Board did not 
observe any specific testosterone level testing, but the Board 
finds significant that the Veteran declined a genital examination 
on separation in 2007.  Current VA outpatient treatment records 
through 2010 indicate a diagnosis of erectile dysfunction (ED).  
Recent VA outpatient treatment records, dated February 2010, 
indicate the Veteran's erectile dysfunction is treated with 
testosterone injections. The Board further finds noteworthy that 
by this decision the Veteran has been awarded entitlement to 
service connection for MDD.  

In light of the medical evidence, the Board finds a VA 
examination is necessary to ascertain whether the Veteran's ED is 
due to or aggravated beyond the natural progression of the 
disease by the Veteran's service connected depression or if his 
ED is otherwise related to any other incident of his military 
service.  Id.; see also See 38 U.S.C. § 5103A(d) (2002); 38 
C.F.R. § 3.310(a)(2)(b) (stating that service connection on a 
secondary basis may be established by a showing that the current 
disability was either caused by or aggravated by a service-
connected disability). 

The Board notes these 2010 VA outpatient treatment records were 
associated with the claims folder after the last Statement of 
the Case (SOC) related to erectile dysfunction, dated in January 
2010.  Although the Veteran waived local jurisdictional review as 
to additional evidence submitted in August 2010, this waiver did 
not encompass previously associated VA outpatient treatment 
records.  As explained above, these records are highly relevant 
to the Veteran's ED claim.  

If a SOC or supplemental SOC (SSOC) is prepared before the 
receipt of further evidence, a SSOC must be issued to the 
Veteran, as provided in 38 C.F.R. § 19.31, unless the additional 
evidence is duplicative or not relevant to the issue(s) on 
appeal.  38 C.F.R. § 19.37(a).   As explained above, these issues 
must be remanded for other reasons, but in accordance with 
38 C.F.R. § 19.37(a), the case is also returned for consideration 
of new evidence and the issuance of a SSOC.

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all 
private treatment providers and complete 
release forms authorizing VA to request his 
treatment records from Dr. Gorkos and any 
other private physician who treated him for 
his claimed conditions from 2007 to the 
present. These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

2.  Obtain the Veteran's medical records for 
treatment of his claimed disabilities from 
the VA Medical Center in Wichita, Kansas from 
March 2010 to the present. All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available. 

3.  After obtaining the above records, to the 
extent available, schedule the Veteran for 
appropriate VA examinations for his claimed 
right shoulder and neck conditions, sleep 
apnea and erectile dysfunction, also claimed 
as secondary to his service-connected 
depression.  The examiners are asked to 
determine the extent and likely etiology of 
any right shoulder, neck, or sleep condition 
found as well as the extent and likely 
etiology of the Veteran's claimed erectile 
dysfunction.  Specifically:
*	Whether the Veteran's neck or right 
shoulder disorder(s) found were caused 
or aggravated by any incident of 
service, to include laborious military 
training, in light of his in-service 
complaints of joint and muscle pain, 
versus his pre-service 1996 broken 
collar bone.  
*	Whether the Veteran's sleep apnea, or 
any other sleep condition found, is 
caused or aggravated by any incident of 
service in light of his in-service 
complaints of "trouble sleeping."
*	Whether the Veteran's erectile 
dysfunction is caused or aggravated by 
any incident of service, to include 
whether there are in-service findings of 
low testosterone levels; and 
*	Whether any erectile dysfunction found 
is caused by or aggravated by the 
Veteran's service-connected depression, 
to include any medications prescribed 
for depression. 

The claims folder and a copy of this decision 
must be reviewed by the examiners and the 
examiners should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After completion of the above, the RO 
should review the claims.  If the claims 
remain denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the opportunity 
to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


